Citation Nr: 0203857	
Decision Date: 04/26/02    Archive Date: 05/02/02

DOCKET NO.  00-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to November 29, 1997, 
for Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel

INTRODUCTION

The veteran had active military service from September 1967 
to July 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a rating decision issued in 
March 1998 by the Lincoln, Nebraska, Regional Office (RO) of 
the Department of Veterans Affairs (VA).


FINDING OF FACT

The veteran's PTSD met the criteria for permanency on April 
5, 1995.


CONCLUSION OF LAW

An effective date of April 5, 1995, is warranted for 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  38 U.S.C.A. 
§§ 3500, 3501, 5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 
3.340(b), 3.807 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

VA has a duty under the VCAA to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board finds that the rating decision and 
Statement of the Case provided to the veteran specifically 
satisfy the requirement of 38 U.S.C.A. § 5103 of the new 
statute in that they notified the appellant of all 
regulations pertinent to his claim, informed him of the 
reasons for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument in 
support of his claim.  Under these circumstances, the Board 
finds that the notification requirement of the VCAA has been 
satisfied.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of his claim, and the Board notes 
that the claims file contains all relevant medical records, 
including a November 1997 VA PTSD examination.  The Board 
thus finds that VA has done everything reasonably possible to 
assist the appellant and that no further action is necessary 
to meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  As 
such, there has been no prejudice to the appellant that would 
warrant a remand, the appellant's procedural rights have not 
been abridged, and the Board will proceed with appellate 
review.  See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

In March 1996 the veteran was granted service connection for 
PTSD, effective April 5, 1995.  An October 1996 rating 
decision assigned the veteran a 100 percent disability 
evaluation for PTSD, also effective April 5, 1995.  In a 
March 1998 rating decision, the veteran was granted 
entitlement to Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code, effective November 
29, 1997.  The effective date of November 29, 1997 for 
educational assistance benefits was chosen by the RO as the 
date on which the veteran's PTSD had become permanently 
disabling.

In this case, the veteran has presented a claim of 
entitlement to an effective date prior to November 29, 1997, 
for Dependents' Educational Assistance under Chapter 35, 
Title 38, United States Code.  As a finding of a permanent 
disability is a requisite to a determination of eligibility 
for Chapter 35 benefits, the Board must determine when 
entitlement to a permanent rating for PTSD began.

Permanence of total disability exists when such impairment is 
reasonably certain to continue throughout the life of the 
disabled person.  Diseases and injuries of long standing 
which are actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. § 
3.340(b).

The record reveals that the veteran has been suffering from 
severe effects of PTSD for a prolonged period and has 
undergone continuous treatment for serious psychiatric 
disability since at least June 1994.  A November 1997 VA 
examiner noted that the veteran's prognosis was 
"uncertain", and further stated that the veteran has "had 
symptoms for quite a while."  The examiner observed that the 
veteran would have continued reality distortion "despite 
medications."  A review of the VA treatment records and the 
May 1995 VA examination indicate that they offer no evidence 
that the veteran's PTSD was likely to improve with continued 
treatment.  In fact, the records simply point out that the 
veteran's PTSD was chronic and required ongoing therapy and 
medications.    On review of the record, it is hard to 
discern any profound change in the veteran's psychiatric 
status between April 1995 and November 1997.  No particular 
event or circumstance has been identified which would compel 
the conclusion that substantive amelioration had become 
unlikely.  

To be sure, the designation of a discrete point at which 
"permanence" of total disability arose cannot be 
accomplished with syllogistic certainty.  In this record, 
there is considerable evidence oft the veteran's psychiatric 
difficulties since 1989 with scant evidence of any sustained 
improvement in the years following.  It is important to 
emphasize that neither the issue of a total rating nor the 
issue of permanence is in dispute.   Under the circumstances 
previously discussed, especially the seemingly static nature 
of the service-connected illness since the mid-nineties, it 
appears reasonable that permanence attached around that time.  
Clearly, the record does not preponderate against the veteran 
on this point.  Resolving all doubt in the veteran's favor, 
the Board finds that the medical evidence presented indicates 
that the veteran's PTSD has probably been permanently 
disabling since at least April 5, 1995, the effective date of 
the veteran's grant of service connection (as well as the 
effective date of the total disability rating ) for PTSD.

Dependents' Educational Assistance allowance under Chapter 
35, Title 38, United States Code may be paid to a child or 
surviving spouse of a veteran who meets certain basic 
eligibility requirements.  Basic eligibility exists if the 
veteran has a permanent total service-connected disability.  
38 U.S.C.A. §§ 3500 and 3501; 38 C.F.R. § 3.807.  As noted, 
the Board has found that the veteran has a permanent total 
disability rating effective April 5, 1995.  Accordingly, an 
effective date of April 5, 1995, for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code, is 
warranted.

ORDER

An effective date of April 5, 1995, for Dependents' 
Educational Assistance under Chapter 35, Title 38, United 
States Code, is granted.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

